                                                                    Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 1 of 12



                                                           1   Jason Ebe (#017216)
                                                               jebe@swlaw.com
                                                           2   SNELL & WILMER L.L.P.
                                                               One Arizona Center
                                                           3   400 E. Van Buren
                                                               Phoenix, AZ 85004-2202
                                                           4   Telephone: (602) 382-6000
                                                               Facsimile: (602) 382-6070
                                                           5   Attorney for Bombardier Transportation
                                                           6   (Holdings) USA Inc.

                                                           7                        IN THE UNITED STATES DISTRICT COURT

                                                           8                              FOR THE DISTRICT OF ARIZONA

                                                           9   BOMBARDIER TRANSPORTATION                     No.
                                                               (HOLDINGS) USA INC.,
                                                          10
                                                                                   Plaintiff,
                                                          11   v.                                            COMPLAINT
                                                          12   HDR ENGINEERING, INC., THE CK
                   One Arizona Center, 400 E. Van Buren




                                                               GROUP, INC., AND STRUCTURAL                   JURY TRIAL DEMANDED
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   GRACE, INC.
                              LAW OFFICES


                              (602) 382-6000




                                                          14                       Defendants.
Snell &L.L.P.




                                                          15
                                                          16            Plaintiff, Bombardier Transportation (Holdings) USA Inc. (“Bombardier”) files
                                                          17   the following Complaint against HDR Engineering, Inc. (“HDR”), The CK Group, Inc.
                                                          18   (“CK”), and Structural Grace, Inc. (“SGI”).
                                                          19                                          PARTIES

                                                          20          1.      Plaintiff, Bombardier Transportation (Holdings) USA Inc., is a Delaware
                                                          21   corporation with its principal place of business located at 1251 Waterfront Place,
                                                          22   Pittsburgh, PA 15222. Bombardier is a world leader in the rail equipment manufacturing
                                                          23   and servicing industry.
                                                          24          2.      Upon information and belief, Defendant, HDR Engineering, Inc., is an
                                                          25   Arizona corporation having its principal place of business at 3800 N. Central Avenue,
                                                          26   Suite 460, Phoenix, AZ 85012.
                                                          27          3.      Upon information and belief, Defendant, The CK Group, Inc., is an Arizona
                                                          28   corporation having its principal place of business at 16448 N. 40th Street, Suite A,
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 2 of 12



                                                           1   Phoenix, AZ 85032.
                                                           2        4.       Upon information and belief, Defendant, Structural Grace, Inc., is an
                                                           3   Arizona corporation having its principal place of business at 808 North 1st Street,
                                                           4   Phoenix, AZ 85004.
                                                           5                                 JURISDICTION AND VENUE

                                                           6        5.       Plaintiff brings its Complaint under federal diversity jurisdiction, 28 U.S.C.
                                                           7   1332, as the parties are completely diverse in citizenship and the amount in controversy,
                                                           8   exclusive of interest and costs, exceeds $75,000.
                                                           9        6.       This Court has personal jurisdiction over Defendants because, inter alia,
                                                          10   they are residents of this State, have transacted, and will be transacting, business in this
                                                          11   State, and have caused harm or tortious injury in this State by acts within this State.
                                                          12         7.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13    and (2) because, inter alia, this is the judicial district in which Defendants reside and a
                              LAW OFFICES


                              (602) 382-6000




                                                          14    substantial part of the events giving rise to these claims occurred in this judicial district.
Snell &L.L.P.




                                                          15                                  FACTUAL BACKGROUND
                                                          16   A.     The Phoenix Sky Harbor International Airport PHX Sky Train System.
                                                          17        8.       On or around July 1, 2009, Bombardier and the City of Phoenix entered
                                                          18   into a contract for Bombardier to design, build, operate, and maintain the Phoenix Sky
                                                          19   Harbor International Airport PHX Sky Train System (“PHX Sky Train System”) at the
                                                          20   Phoenix Sky Harbor International Airport (“Sky Harbor Airport”) (collectively, the
                                                          21   “Project”).
                                                          22        9.       The PHX Sky Train System is an environmentally friendly, automated rail
                                                          23   system that transports airport visitors and employees to and from different parts of Sky
                                                          24   Harbor Airport and to the Phoenix light rail system.
                                                          25        10.      The PHX Sky Train System consists of two to three car, driverless trains
                                                          26   that run on an electrically powered, center-rail guideway. The PHX Sky Train System
                                                          27   has approximately eighteen (18) cars.
                                                          28

                                                                                                            -2-
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 3 of 12



                                                           1        11.        The City of Phoenix decided to construct the Project in three different
                                                           2   stages.
                                                           3        12.        “Stage 1” of the Project (the stage at issue in this matter) is approximately
                                                           4   1.7 miles long and involved designing, building, operating, and maintaining the PHX Sky
                                                           5   Train System with three (3) stations to include the 44th Street METRO light rail station,
                                                           6   the East Economy Lot parking facility, and Terminal 4 of the Sky Harbor Airport.
                                                           7        13.        These three (3) stations serve approximately eighty percent (80%) of Sky
                                                           8   Harbor Airport’s passengers.
                                                           9   B.        Bombardier Enters Into a Contract with CK for Civil Engineering Services.
                                                          10        14.        On or around September 17, 2009, Bombardier entered into a purchase
                                                          11   order and contract with CK (the “CK Contract”) for CK to perform certain civil
                                                          12   engineering services for Stage 1 of the Project. (Exhibit 1, CK-Contract.)
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13        15.        Under the CK-Contract, CK agreed to provide, among other things, the
                              LAW OFFICES


                              (602) 382-6000




                                                          14   designs, calculations, and drawings for the running surfaces and running surface
Snell &L.L.P.




                                                          15   expansion joints (including ride plates) for the Automated Guideway Transit System
                                                          16   (“Guideway”), which is the surface upon which the eighteen (18) cars run. (Exhibit 1,
                                                          17   CK-Contract, Purchase Order, Line 1., Description 2.c.)
                                                          18        16.        The Guideway, which is integral to the PHX Sky Train System, includes
                                                          19   three types of expansion joints: Type 1, Type 2, and Type 3. The expansion joints consist
                                                          20   of thick steel ride plates (which the train cars drive on) that are anchored to the
                                                          21   underlying concrete plinths.
                                                          22        17.        The design and construction of the Guideway was an integral part of the
                                                          23   Project.
                                                          24        18.        In performing its work, CK agreed to, inter alia, “conform to the standard
                                                          25   of care ordinarily used by a reasonably prudent engineering performing similar work
                                                          26   under similar circumstances.” (Exhibit 1, CK-Contract, § 21.A.)
                                                          27
                                                          28

                                                                                                            -3-
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 4 of 12



                                                           1   C.     CK Enters Into a Subcontract with SGI.
                                                           2        19.      On or around September 18, 2009, CK entered into a subcontract with SGI
                                                           3   to perform certain calculations to be incorporated into CK’s design work (the “CK-SGI
                                                           4   Subcontract”).
                                                           5        20.      At all times, SGI knew that its work under the CK-SGI Subcontract would
                                                           6   be incorporated into CK’s final designs, and that CK’s final designs would be provided to
                                                           7   Bombardier for implementation on the Project.
                                                           8   D.     CK’s and SGI’s Negligent, Defective, and/or Incomplete Work.
                                                           9        21.      On or around January 24, 2013, after the completion of a thirty (30) day
                                                          10   system demonstration period and during a routine daily inspection, Bombardier
                                                          11   discovered that one of the Guideway’s Type 2 expansion joint concrete plinths had
                                                          12   experienced a complete failure.
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13        22.      After further inspection of the other expansion joint locations on the
                              LAW OFFICES


                              (602) 382-6000




                                                          14   Guideway, Bombardier discovered the failure of expansion joint concrete plinths at three
Snell &L.L.P.




                                                          15   (3) additional locations, including Type 2 and Type 3 expansion joints (“Original
                                                          16   Failure(s)”). On all occasions, the concrete plinths failed causing the steel ride plates to
                                                          17   dislodge from the corresponding concrete plinths resulting in the Original Failures.
                                                          18        23.      Bombardier notified CK and SGI of the Original Failure the same day it
                                                          19   was discovered and provided CK and SGI an opportunity to investigate and correct the
                                                          20   problems associated with their work and original designs of the Guideway.
                                                          21        24.      CK and SGI investigated the Original Failures and ultimately discovered
                                                          22   and admitted that certain load distributions had not been taken into account in their
                                                          23   original designs of the Guideway.
                                                          24        25.      On February 6, 2013, CK and SGI submitted to Bombardier a retrofit plan
                                                          25   (including calculations and drawings) for the entire Guideway that involved correcting
                                                          26   the issues associated with the more than three hundred (300) Type 2 and Type 3 concrete
                                                          27   plinths (the “Retrofit Plan”).
                                                          28

                                                                                                          -4-
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 5 of 12



                                                           1        26.      Ultimately, on February 8, 2013, the City of Phoenix rejected the Retrofit
                                                           2   Plan because, among other problems, it contained incorrect calculations and did not meet
                                                           3   the required standards (including pertinent American Concrete Institute standards for
                                                           4   design of reinforced concrete).
                                                           5        27.      By letter dated February 26, 2013, Bombardier terminated the CK Contract
                                                           6   for default. Among other things, the Termination Letter set forth Bombardier’s intent to
                                                           7   hold CK fully responsible for all damages incurred by Bombardier as a result of CK’s
                                                           8   negligent, defective, and/or incomplete work.
                                                           9   E.     Bombardier Engages HDR to Investigate and Permanently Correct the
                                                          10          Expansion Joints to Eliminate Future Failures.
                                                          11        28.      On or about February 21, 2013, Bombardier engaged HDR under the
                                                          12   parties’ Master Services Agreement (the “HDR-MSA”) and pursuant to Purchase Order
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   No. 4500546120 (the “HDR-PO”). (Exhibit 2, HDR-MSA; Exhibit 3, HDR-PO.)
                              LAW OFFICES


                              (602) 382-6000




                                                          14        29.      Under the HDR-PO, HDR agreed to, inter alia, investigate the Original
Snell &L.L.P.




                                                          15   Failures, perform an independent review of the original design provided by CK and SGI,
                                                          16   and provide a new design and construction drawings for Type 2 and Type 3 expansion
                                                          17   joint replacement, and oversee the construction of the new design provided by HDR.
                                                          18   (Exhibit 3, HDR-PO, Tasks 1-6.)
                                                          19        30.      In this regard, HDR understood that “[t]he elimination of potential future
                                                          20   failures is paramount for the safe and uninterrupted service of the APM system for which
                                                          21   [Bombardier is] well known.” (Exhibit 3, HDR-PO, ¶ 1.)
                                                          22        31.        In performing this work, HDR agreed to adhere to the standard of “care
                                                          23   and skill ordinarily used by members of [HDR’s] profession practicing under the same or
                                                          24   similar circumstances at the same time and in the same locality.” (Exhibit 2, HDR-
                                                          25   MSA, ¶ 54.0.)
                                                          26        32.      Further, HDR agreed to indemnify and hold Bombardier harmless from
                                                          27   “[a]ll damages or liability . . . to the extent caused by any actual or alleged negligent act,
                                                          28   error, or omissions of [HDR] . . . and arising out of the performance of professional

                                                                                                           -5-
                                                                    Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 6 of 12



                                                           1   services[.]” (Exhibit 2, HDR-MSA, ¶ 7.0.A.1.)
                                                           2           33.    Thus, in accordance with its obligations under the HDR-PO, HDR
                                                           3   performed an independent review of the original Guideway design provided by CK and
                                                           4   SGI and investigated the Original Failures.
                                                           5           34.    In addition to identifying other design deficiencies in CK’s and SGI’s work
                                                           6   – namely, deficiencies in the design of the expansion joints on the Guideway – the HDR
                                                           7   Investigation ultimately determined that the Original Failure occurred as a result of CK’s
                                                           8   defective design of the concrete plinths, which contained inaccurate assumptions of load
                                                           9   distributions throughout the expansion joint assembly and plinth structural system.
                                                          10           35.    As a result, HDR concluded that a retrofit was not feasible and that all of
                                                          11   the existing Type 2 and Type 3 concrete plinths had to be demolished, redesigned, and
                                                          12   reconstructed. In addition, HDR determined that twelve (12) of the twenty-four (24) ride
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   plates also needed to be demolished and replaced (the “HDR Plan”). However, HDR did
                              LAW OFFICES


                              (602) 382-6000




                                                          14   not redesign the ride plates or anchoring studs themselves and instead, as discussed
Snell &L.L.P.




                                                          15   below, negligently adopted the same defective design originally implemented by CK and
                                                          16   SGI.
                                                          17           36.    Bombardier hired The Weitz Company (“Weitz”) to construct the HDR
                                                          18   Plan.
                                                          19           37.    Ultimately, Weitz implemented the HDR Plan and Bombardier received its
                                                          20   Certificate of Final Completion on July 31, 2013.
                                                          21   F.      Bombardier Initiates and Resolves Lawsuit Against CK and SGI Concerning
                                                          22           CK’s and SGI’s Negligent, Defective, and/or Incomplete Design of the
                                                          23           Expansion Joint Concrete Plinths.
                                                          24           38.    Following the Original Failures, Bombardier filed suit against CK and SGI
                                                          25   in the United States District Court for the District of Arizona at Docket No. 2:14-cv-
                                                          26   00876-PGR (the “Original Litigation”).
                                                          27           39.    The Original Litigation related exclusively to CK’s and SGI’s defective
                                                          28   design of the expansion joint concrete plinths, and did not involve CK’s and SGI’s then-

                                                                                                           -6-
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 7 of 12



                                                           1   unknown negligent, defective, and/or incomplete design of the expansion joint ride plate
                                                           2   anchoring studs.
                                                           3        40.      Bombardier, CK, and SGI entered a Notice of Settlement of the Original
                                                           4   Litigation on or about August 26, 2015.
                                                           5   G.     Bombardier Discovers Additional Failures Arising from New, Previously
                                                           6          Undiscoverable Latent Defects in the Design of the Expansion Joint Ride
                                                           7          Plates Anchoring Studs.
                                                           8        41.       Less than eight (8) years later, on September 4, 2020, a Type 3 expansion
                                                           9   joint ride plate failure occurred. However, as opposed to the Original Failures, in this
                                                          10   instance the ride plate anchoring studs failed, breaking apart from the concrete plinth and
                                                          11   causing significant damage to the surrounding structure.
                                                          12        42.      Following this failure, Bombardier immediately ceased operations of the
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   PHX Sky Train System to investigate the failure and develop a solution.
                              LAW OFFICES


                              (602) 382-6000




                                                          14        43.      The City of Phoenix engaged independent consultant Wiss, Janney, Elstner
Snell &L.L.P.




                                                          15   Associates, Inc. (“WJE”) to investigate the failure.
                                                          16        44.      Upon inspection, WJE found, inter alia, that the vertical anchoring studs
                                                          17   that attach the ride plates to the concrete plinths exhibited fatigue cracking that
                                                          18   propagated perpendicular to the travel direction of the train wheels. In addition, WJE
                                                          19   found a distinct separation between the stud and the surrounding concrete to varying
                                                          20   degrees around many of the vertical studs.
                                                          21        45.      Thereafter, Bombardier retained Weitz to demolish and reconstruct the
                                                          22   failed ride plate and concrete plinth.
                                                          23        46.      Weitz completed its work and the PHX Sky Train became operational again
                                                          24   on November 9, 2020.
                                                          25        47.      Shortly thereafter, on January 24, 2021, four (4) additional Type 3
                                                          26   expansion joint ride plate failures were discovered (the September 4, 2020 and January
                                                          27   24, 2021 failures collectively referred to as the “Recent Failures”).
                                                          28

                                                                                                            -7-
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 8 of 12



                                                           1        48.      Following the Recent Failures, Bombardier retained LPI, Inc. (“LPI”) to
                                                           2   determine the cause of the Recent Failures.
                                                           3        49.      Similar to WJE’s assessment, LPI concluded that the Recent Failures were
                                                           4   caused by high fatigue stress at the stud-to-plate weldment produced by excessive local
                                                           5   bending induced by vertical tire loading.
                                                           6        50.      Furthermore, LPI concluded that the anchoring stud design—as issued by
                                                           7   CK and SGI, and reviewed and re-issued by HDR—does not adequately resist the applied
                                                           8   loading and longitudinal movement of the ride plate.
                                                           9        51.      As a result of the Recent Failures, Bombardier engaged LPI to develop a
                                                          10   redesign of the expansion joints to eliminate the localized fatigue cracking on the studs.
                                                          11        52.      As a result of the Recent Failures, Bombardier has been unable to operate
                                                          12   the PHX Sky Train at full capacity and has lost significant revenue and incurred
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   substantial costs on its related Operations and Maintenance Contract with the City of
                              LAW OFFICES


                              (602) 382-6000




                                                          14   Phoenix.
Snell &L.L.P.




                                                          15                                           COUNT I
                                                          16                                 BREACH OF CONTRACT
                                                                                               (Bombardier v. CK)
                                                          17
                                                          18        53.      The allegations contained in the foregoing paragraphs are incorporated by
                                                          19   reference as though fully set forth below.
                                                          20        54.      Bombardier and CK entered into the CK Contract for CK to perform civil
                                                          21   engineering work on the Project in return for remuneration in the amounts set forth in the
                                                          22   Contract.
                                                          23        55.      Bombardier performed all of its obligations under the CK Contract.
                                                          24        56.      CK provided Bombardier with negligent, defective, and/or incomplete
                                                          25   work, including but not limited to providing a defective expansion joint ride plate
                                                          26   anchoring stud design for the Guideway.
                                                          27        57.      In providing negligent, defective, and/or incomplete work, CK breached
                                                          28   Section 7.0(A), 21.0(A), and 54.0 of the CK Contract and caused Bombardier significant

                                                                                                            -8-
                                                                 Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 9 of 12



                                                           1   harm and damage.
                                                           2          WHEREFORE, Plaintiff Bombardier respectfully requests that this Court enter
                                                           3   judgment in its favor and against CK awarding compensatory damages to be determined
                                                           4   at trial, plus interest, costs, and attorneys’ fees (pursuant to Section 7.0(A) of the BT-CK
                                                           5   Contract and/or A.R.S. § 12-341.01), together with any further and additional relief that
                                                           6   this Court may deem just and proper.
                                                           7                                           COUNT II
                                                           8                                        NEGLIGENCE
                                                                                                  (Bombardier v. SGI)
                                                           9
                                                          10        58.      The allegations contained in the foregoing paragraphs are incorporated by
                                                          11   reference as though fully set forth below.
                                                          12        59.      As a result of entering into the SGI Subcontract and performing its work on
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   the Project, SGI owed Bombardier a duty to use ordinary skill, care, and diligence in
                              LAW OFFICES


                              (602) 382-6000




                                                          14   rendering its professional services on the Project.
Snell &L.L.P.




                                                          15        60.      SGI failed to exercise the ordinary skill, care, and diligence that a
                                                          16   reasonable design professional would have exercised by providing CK and Bombardier
                                                          17   with inadequate calculations and designs.
                                                          18        61.      SGI’s inadequate calculations and designs caused a defect in the Type 2
                                                          19   and Type 3 expansion joint anchoring studs on the Guideway. SGI’s breach of the duty
                                                          20   owed to Bombardier caused Bombardier significant harm and damage.
                                                          21          WHEREFORE, Plaintiff Bombardier respectfully requests that this Court enter
                                                          22   judgment in its favor and against SGI awarding compensatory damages to be determined
                                                          23   at trial, plus interest and costs, together with any further and additional relief that this
                                                          24   Court may deem just and proper.
                                                          25
                                                          26
                                                          27
                                                          28

                                                                                                            -9-
                                                                Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 10 of 12



                                                           1                                          COUNT III
                                                           2                           BREACH OF IMPLIED WARRANTY
                                                                                             (Bombardier v. SGI)
                                                           3
                                                           4        62.      The allegations contained in the foregoing paragraphs are incorporated by
                                                           5   reference as though fully set forth below.
                                                           6        63.      By performing work on the Project and under the SGI Subcontract, SGI
                                                           7   warranted that it would exercise its skills with care and diligence and in a reasonable,
                                                           8   non-negligent manner.
                                                           9        64.      At all times, SGI knew that its work under the SGI Subcontract would be
                                                          10   incorporated into CK’s final designs, and that CK’s final designs would be provided to
                                                          11   Bombardier for implementation on the Project.
                                                          12        65.      As a result of exercising its skills and providing incorrect calculations in an
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13   unreasonable and negligent manner, SGI breached its warranty that it would exercise its
                              LAW OFFICES


                              (602) 382-6000




                                                          14   skills with care and diligence and in a reasonable, non-negligent manner.
Snell &L.L.P.




                                                          15        66.      Bombardier relied to its detriment on SGI’s incorrect calculations.
                                                          16        67.      As a direct result of SGI’s breach of its implied warranty, Bombardier
                                                          17   sustained significant harm and damage.
                                                          18        WHEREFORE, Plaintiff Bombardier respectfully requests that this Court enter
                                                          19   judgment in its favor and against SGI awarding compensatory damages to be determined
                                                          20   at trial, plus interest and costs, together with any further and additional relief that this
                                                          21   Court may deem just and proper.
                                                          22                                          COUNT IV
                                                          23                                 BREACH OF CONTRACT
                                                                                               (Bombardier v. HDR)
                                                          24
                                                          25        68.      The allegations contained in the foregoing paragraphs are incorporated by
                                                          26   reference as though fully set forth below.
                                                          27        69.      Bombardier and HDR entered into the HDR Contract for HDR to
                                                          28   investigate the Original Failures, review the original expansion joint design supplied by

                                                                                                            - 10 -
                                                                Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 11 of 12



                                                           1   CK and SGI, and develop a solution to remedy the Original Failures.
                                                           2        70.      Bombardier performed all of its obligations under the HDR Contract.
                                                           3        71.      HDR provided Bombardier with negligent, defective and/or incomplete
                                                           4   work, including but not limited to providing a defective expansion joint ride plate
                                                           5   anchoring stud design for the Guideway.
                                                           6        72.      In providing negligent, defective and/or incomplete construction work,
                                                           7   HDR has breached the HDR Contract, including but not limited to the provision of the
                                                           8   HDR Contract providing that “[t]he standard of care for all professional engineering,
                                                           9   consulting and related services performed or furnished by [HDR] and its employees
                                                          10   under this Agreement will be the care and skill ordinarily used by members of [HDR’s]
                                                          11   profession practicing under the same or similar circumstances at the same time and in the
                                                          12   same locality.” (See Exhibit 2, HDR Contract, § 54.0).
                   One Arizona Center, 400 E. Van Buren
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13        73.      Moreover, in performing its work, HDR failed to consider the effect that
                              LAW OFFICES


                              (602) 382-6000




                                                          14   redesigning the concrete plinths would have on the integrity of the ride plate anchoring
Snell &L.L.P.




                                                          15   studs.
                                                          16        74.      In providing negligent, defective and/or incomplete construction work,
                                                          17   HDR has caused Bombardier significant harm and damage.
                                                          18        WHEREFORE, Plaintiff Bombardier respectfully requests that this Court enter
                                                          19   judgment in its favor and against HDR awarding compensatory damages to be
                                                          20   determined at trial, plus interest, costs, and attorneys’ fees (pursuant to A.R.S. § 12-
                                                          21   341.01), together with any further and additional relief that this Court may deem just and
                                                          22   proper.
                                                          23                      ARIZ. REV. STAT. § 12-2602 CERTIFICATION
                                                          24        75.      Pursuant to Ariz. Rev. Stat. § 12-2602, the undersigned counsel hereby
                                                          25   certifies that this Complaint includes claims against a licensed professional and that
                                                          26   expert opinion testimony is necessary to prove the licensed professional’s applicable
                                                          27   standard of care or liability for the claim.
                                                          28

                                                                                                              - 11 -
                                                                Case 2:21-cv-01460-SPL Document 1 Filed 08/23/21 Page 12 of 12



                                                           1                                      PRAYER FOR RELIEF
                                                           2        76.       WHEREFORE, Bombardier prays for the following relief:

                                                           3                  (a)    compensatory damages greater than $75,000, together with pre

                                                           4   judgment and post judgment interest and attorneys’ fees and costs; and

                                                           5                  (b)    any further relief that this Court deems necessary, proper, and just.

                                                           6                                  DEMAND FOR JURY TRIAL

                                                           7          Pursuant to Federal Rule of Civil Procedure 38(b), Bombardier hereby demands a

                                                           8   trial by jury on all issues triable of right by a jury.

                                                           9          DATED this 23rd day of August, 2021.

                                                          10                                          SNELL & WILMER L.L.P.
                                                          11
                                                          12                                        By /s/ Jason Ebe
                   One Arizona Center, 400 E. Van Buren




                                                                                                      Jason Ebe
          Wilmer
                       Phoenix, Arizona 85004-2202




                                                          13                                          One Arizona Center
                              LAW OFFICES




                                                                                                      400 E. Van Buren
                              (602) 382-6000




                                                          14
Snell &L.L.P.




                                                                                                      Phoenix, AZ 85004-2202
                                                          15                                          Attorneys for Bombardier Transportation
                                                                                                      (Holdings) USA Inc.
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                                                            - 12 -
